DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  Claim 8 contains two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Patent Application Publication No. 2018/0052928 (hereinafter Liu) in view of Zeng et al., Patent Application Publication No. 2019/0108228 (hereinafter Zeng).

Regarding claim 1, Liu teaches:
A method for neural related search performed by a computing system having one or more processors and storage media storing one or more programs (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506), the one or more programs including instructions configured to perform the method and executed by the one or more processors to perform the method (Liu Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506), the method comprising:
training, by a related query model trainer (Liu Paragraph [0121], training process are two optimized neural network models), a deep multi-layer recurrent neural network based on a parallel corpus of query pairs (Liu Paragraph [0121], training process are two optimized neural network models--one the query model, another the publication-Title model, Paragraph [0063], machine-learned model may be based on deep neural networks (DNN)), wherein the related query model trainer executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
based on the training, inferring, by a trained neural related query generator (Liu Paragraph [0121], training process are two optimized neural network models), one or more related queries for a Liu Paragraph [0035], natural language text input 212 can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further), the source query comprising one or more keywords (Liu Paragraph [0038], query, "I am looking for a pair of sunglasses for my wife,"), each related query of the one or more related queries comprising one or more keywords (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), wherein the trained neural related query generator executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
wherein the federated search server is configured to receive to the source query (Liu Paragraph [0026], networked system 102, in response to receiving the input from the user 106), to send a corresponding query to the trained neural related query generator responsive to receiving the source query (Liu Paragraph [0108], a deep neural network (DNN) is used to extract semantic vector representations of the search query), and to receive the one or more related queries for the source query from the trained neural related query generator (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>).
Liu does not expressly disclose:
causing, by a federated search server, the one or more related queries to be presented in a user interface at a client computing device, the client computing device operatively coupled to the federated search server via a data communications network, wherein the federated search server executes using one or more computer system; and
However, Zeng teaches:
causing, by a federated search server, the one or more related queries to be presented in a user interface at a client computing device (Zeng Paragraph [0051], structured queries may be sent to the first user and displayed in a drop-down menu (via, for example, a client-side typeahead process)), the client computing device operatively coupled to the federated search server via a data communications network (Zeng Fig. 1, shows the client system connected across a network to the social-networking system), wherein the federated search server executes using one or more computer system (Zeng Fig. 1, shows the client system connected across a network to the social-networking system); and
The claimed invention and Zeng are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Zeng to have combined Liu and Zeng.
The motivation to combine Liu and Zeng is to improve the classification by using a LSTM.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the LSTM of Zeng in order to obtain the predictable result of improving classification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Zeng.

Regarding claim 4, Liu in view of Zeng further teaches:
The method of Claim 1, wherein the trained neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command).

Regarding claim 5, Liu in view of Zeng further teaches:
The method of Claim 1, wherein the trained neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command); and wherein the neural query intent decoder is configured with an attention mechanism for forcing the neural query intent decoder to learn to focus on specific keywords of the source query when generating the related Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command).

Regarding claim 6, Liu in view of Zeng further teaches:
The method of Claim 1, wherein the deep multi-layer recurrent neural network comprises two long short-term memory layers (Zeng Paragraph [0005], classifier neural network, such as a Long Short-Term Memory (LSTM) classification model, Paragraph [0008], translator neural network may be a Long Short-Term Memory (LSTM) network).

Regarding claim 7, Liu in view of Zeng further teaches:
The method of Claim 1, wherein the trained neural related query generator comprises a deep multi-layer recurrent neural network (Liu Paragraph [0063], DNN can apply the deep learning architecture to recurrent neural networks).

Claims 2, 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zeng and Riezler et al., Patent Application Publication No. 2008/0319962 (hereinafter Riezler).

Regarding claim 2, Liu in view of Zeng teaches parent claim 1.
Liu in view of Zeng does not expressly disclose:
determining, by a related search collector, the parallel corpus of query pairs based on one or more query logs, wherein the related search collector executes using one or more computer systems; and
wherein at least one query pair, of the parallel corpus of query pairs, includes a query determined by the related search collector to be a reformulation occurrence of another query.
However, Riezler teaches:
determining, by a related search collector, the parallel corpus of query pairs based on one or more query logs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), wherein the related search collector executes using one or more computer systems (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs); and
wherein at least one query pair, of the parallel corpus of query pairs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), includes a query determined by the related search collector to be a reformulation occurrence of another query (Riezler Paragraph [0069], search query is reformulated so that the word being expanded).
The claimed invention and Riezler are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Riezler to have combined Liu and Riezler.
The motivation to combine Liu and Riezler is to improve search results by looking at reformulations.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the reformulations of Riezler in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Riezler.

Regarding claim 8, Liu teaches:
One or more non-transitory computer-readable media comprising one or more programs (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506), the one or more programs including instructions for execution by a computing system having one or more processors (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506), the instructions configured for:
training, by a related query model trainer (Liu Paragraph [0121], training process are two optimized neural network models), a deep multi-layer recurrent neural network based on the parallel corpus of query pairs (Liu Paragraph [0121], training process are two optimized neural network models--one the query model, another the publication-Title model, Paragraph [0063], machine-learned model may be based on deep neural networks (DNN)), wherein the related query model trainer executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
based on the training, inferring, by a neural related query generator (Liu Paragraph [0121], training process are two optimized neural network models), one or more related queries for a source query (Liu Paragraph [0035], natural language text input 212 can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further), the source query comprising one or more keywords (Liu Paragraph [0038], query, "I am looking for a pair of sunglasses for my wife,"), each related query of the one or more related queries comprising one or more keywords (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), wherein the neural related query generator executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
wherein the federated search server is configured to receive to the source query (Liu Paragraph [0026], networked system 102, in response to receiving the input from the user 106), to send a corresponding query to the neural related query generator responsive to receiving the source query (Liu Paragraph [0108], a deep neural network (DNN) is used to extract semantic vector representations of the search query), and to receive the one or more related queries for the source query from the neural related query generator (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>).
Liu does not expressly disclose:
causing, by a federated search server, the one or more related queries to be presented in a user interface at a client computing device, the client computing device operatively coupled to the federated search server via a data communications network, wherein the federated search server executes using one or more computer system; and
However, Zeng teaches:
causing, by a federated search server, the one or more related queries to be presented in a user interface at a client computing device (Zeng Paragraph [0051], structured queries may be sent to the first user and displayed in a drop-down menu (via, for example, a client-side typeahead process)), the client computing device operatively coupled to the federated search server via a data communications network (Zeng Fig. 1, shows the client system connected across a network to the social-networking system), wherein the federated search server executes using one or more computer system (Zeng Fig. 1, shows the client system connected across a network to the social-networking system); and
The claimed invention and Zeng are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Zeng to have combined Liu and Zeng.
The motivation to combine Liu and Zeng is to improve the classification by using a LSTM.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the LSTM of Zeng in order to obtain the predictable result of improving classification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Zeng.
Liu does not expressly disclose:
determining, by a related search collector, a parallel corpus of query pairs based on one or more query logs, wherein the related search collector executes using one or more computer systems; and
wherein at least one query pair, of the parallel corpus of query pairs, includes a query determined by the related search collector to be a reformulation occurrence of another query.
However, Riezler teaches:
determining, by a related search collector, a parallel corpus of query pairs based on one or more query logs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), wherein the related search collector executes using one or more computer systems (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs); and
wherein at least one query pair, of the parallel corpus of query pairs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), includes a query determined by the related search collector to be a reformulation occurrence of another query (Riezler Paragraph [0069], search query is reformulated so that the word being expanded).
The claimed invention and Riezler are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Riezler to have combined Liu and Riezler.
The motivation to combine Liu and Riezler is to improve search results by looking at reformulations.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the reformulations of Riezler in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Riezler.

Regarding claim 9, Liu in view of Zeng and Riezler further teaches:
The one or more non-transitory computer-readable media of Claim 8, the instructions further configured for: determining, by the related search collector, that an occurrence of a first query in the one or more query logs is a reformulation of an occurrence of a second query in the one or more query logs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs, Paragraph [0069], search query is reformulated so that the word being expanded), based on determining all of the following:
the occurrence of the first query is within a threshold amount of time of the occurrence of the second query (Riezler Paragraph [0057], queries 515 are representative of search queries that are likely to, at a later time, be received and expanded, Paragraph [0044], a length-of-access attribute describes the length of time);
the occurrence of the first query has at least one keyword in common with the occurrence of the second query includes (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs); and
the occurrence of the first query and the occurrence of the second query is associated with a same user (Riezler Paragraph [0069], that are responsive to the expanded search query can subsequently be returned (e.g., to a user)).

Regarding claim 11, Liu in view of Zeng and Riezler further teaches:
The one or more non-transitory computer-readable media of Claim 8, wherein the neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command).

Regarding claim 12, Liu in view of Zeng and Riezler further teaches:
The one or more non-transitory computer-readable media of Claim 8, wherein the neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command); and wherein the neural query intent decoder is configured with an attention mechanism for forcing the neural query intent decoder to learn to focus on specific keywords of the source query when generating the related query (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command).

Regarding claim 13, Liu in view of Zeng and Riezler further teaches:
The one or more non-transitory computer-readable media of Claim 8, wherein the deep multi-layer recurrent neural network comprises two long short-term memory layers (Zeng Paragraph [0005], classifier neural network, such as a Long Short-Term Memory (LSTM) classification model, Paragraph [0008], translator neural network may be a Long Short-Term Memory (LSTM) network).

Regarding claim 14, Liu in view of Zeng and Riezler further teaches:
The one or more non-transitory computer-readable media of Claim 8, wherein the neural related query generator comprises a deep multi-layer long short-term memory recurrent neural network (Zeng Paragraph [0005], classifier neural network, such as a Long Short-Term Memory (LSTM) classification model, Paragraph [0008], translator neural network may be a Long Short-Term Memory (LSTM) network).

Claims 3, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zeng and Le et al., Patent Application Publication No. 2017/0255906 (hereinafter Le).

Regarding claim 3, Liu in view of Zeng teaches parent claim 1.
Liu in view of Zeng does not expressly disclose:
determining, based on an inverted index, one or more search results for the source query, wherein the inverted index executes using one or more computer systems; and
wherein the inverted index determines the one or more search results at least partially at a same time as the trained neural related query generator generates the one or more related queries for the source query.
However, Le teaches:
determining, based on an inverted index (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes), one or more search results for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query), wherein the inverted index executes using one or more computer systems (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes); and
wherein the inverted index determines the one or more search results at least partially at a same time as the trained neural related query generator generates the one or more related queries for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query, Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes, Paragraph [0021], support vector machines (SVM) model, a decision trees model, and a neural network model).
The claimed invention and Le are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Le to have combined Liu and Le.
The motivation to combine Liu and Le is to improve search results by using inverted indexes.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the inverted indexes of Le in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Le.

Regarding claim 15, Liu teaches:
A computing system comprising: one or more processors (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506);
storage media (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506);
one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs including instructions configured for (Liu Paragraph [0074], the training search query is processed by the first machine learned model of the neural network, Paragraph [0159], machine 1500 may include processors 1504, memory/storage 1506):
training, by a related query model trainer (Liu Paragraph [0121], training process are two optimized neural network models), a deep multi-layer recurrent neural network based on a parallel corpus of query pairs (Liu Paragraph [0121], training process are two optimized neural network models--one the query model, another the publication-Title model, Paragraph [0063], machine-learned model may be based on deep neural networks (DNN)), wherein the related query model trainer executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
based on the training, inferring, by a neural related query generator (Liu Paragraph [0121], training process are two optimized neural network models), one or more related queries for a source query (Liu Paragraph [0035], natural language text input 212 can thus be transformed into a structured query using rich information from additional knowledge to enrich the query even further), the source query comprising one or more keywords (Liu Paragraph [0038], query, "I am looking for a pair of sunglasses for my wife,"), each related query of the one or more related queries comprising one or more keywords (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), wherein the neural related query generator executes using one or more computer systems (Liu Paragraph [0023], networked system, according to some example embodiments);
Liu does not expressly disclose:
causing, by a federated search system server, the one or more search results and the one or more related queries to be presented in a user interface at a client computing device, the client computing device operatively coupled to the federated search system server via a data communications network, wherein the federated search system server executes using one or more computer system.
However, Zeng teaches:
causing, by a federated search system server, the one or more search results and the one or more related queries to be presented in a user interface at a client computing device (Zeng Paragraph [0051], structured queries may be sent to the first user and displayed in a drop-down menu (via, for example, a client-side typeahead process)), the client computing device operatively coupled to the federated search system server via a data communications network (Zeng Fig. 1, shows the client system connected across a network to the social-networking system), wherein the federated search system server executes using one or more computer system (Zeng Fig. 1, shows the client system connected across a network to the social-networking system).
The claimed invention and Zeng are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Zeng to have combined Liu and Zeng.
The motivation to combine Liu and Zeng is to improve the classification by using a LSTM.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the LSTM of Zeng in order to obtain the predictable result of improving classification.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Zeng.
Liu does not expressly disclose:
determining, based on an inverted index, one or more search results for the source query, wherein the inverted index executes using one or more computer systems;
wherein the inverted index determines the one or more search results at least partially at a same time as the neural related query generator generates the one or more related queries for the source query; and
However, Le teaches:
determining, based on an inverted index (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes), one or more search results for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query), wherein the inverted index executes using one or more computer systems (Le Paragraph [0033], the search engine 216 to determine search results for a search query);
wherein the inverted index determines the one or more search results at least partially at a same time as the neural related query generator generates the one or more related queries for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query, Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes, Paragraph [0021], support vector machines (SVM) model, a decision trees model, and a neural network model); and
The claimed invention and Le are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Le to have combined Liu and Le.
The motivation to combine Liu and Le is to improve search results by using inverted indexes.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the inverted indexes of Le in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Le.

Regarding claim 17, Liu in view of Zeng and Le further teaches:
The computing system of Claim 15, the instructions further configured for: determining, based on an inverted index (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes), one or more search results for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query), wherein the inverted index executes using one or more computer systems (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes); and
wherein the inverted index determines the one or more search results at least partially at a same time as the neural related query generator generates the one or more related queries for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query, Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes, Paragraph [0021], support vector machines (SVM) model, a decision trees model, and a neural network model).

Regarding claim 18, Liu in view of Zeng and Le further teaches:
The computing system of Claim 15, wherein the neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command).

Regarding claim 19, Liu in view of Zeng and Le further teaches:
The computing system of Claim 15, wherein the neural related query generator includes a neural query encoder and a neural query intent decoder (Liu Paragraph [0035], language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text); the neural query encoder configured to generate a vector-based representation of the source query (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>), one keyword at a time (Liu Paragraph [0038], NLU may generate <intent:shopping, statement-type: statement, dominant-object:sunglasses, target:wife, target-gender:female>); and
the neural query intent decoder configured to generate a related query (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command), one keyword at a time (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command), based on the vector-based representation of the source query generated by the neural query encoder (Zeng Paragraph [0008], decoding module may generate the one or more output term embeddings representing one or more query tokens for a query command); and wherein the neural query intent decoder is configured with an attention mechanism for forcing the neural query intent decoder to learn to focus on specific keywords of the source query when generating the related query (Zeng Paragraph [0008], decoding module may generate the one or more output term (keyword) embeddings representing one or more query tokens for a query command).

Regarding claim 20, Liu in view of Zeng and Le further teaches:
The computing system of Claim 15, wherein the deep multi-layer recurrent neural network comprises two long short-term memory layers (Zeng Paragraph [0005], classifier neural network, such as a Long Short-Term Memory (LSTM) classification model, Paragraph [0008], translator neural network may be a Long Short-Term Memory (LSTM) network).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zeng, Riezler and Le.

Regarding claim 10, Liu in view of Zeng and Riezler teaches parent claim 8.
Liu in view of Zeng and Riezler does not expressly disclose:
determining, based on an inverted index, one or more search results for the source query, wherein the inverted index executes using one or more computer systems; and
wherein the inverted index determines the one or more search results at least partially at a same time as the neural related query generator, generates the one or more related queries for the source query.
However, Le teaches:
determining, based on an inverted index (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes), one or more search results for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query), wherein the inverted index executes using one or more computer systems (Le Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes); and
wherein the inverted index determines the one or more search results at least partially at a same time as the neural related query generator, generates the one or more related queries for the source query (Le Paragraph [0033], the search engine 216 to determine search results for a search query, Paragraph [0037], forward search indexes, inverted indexes, N-gram indexes, Paragraph [0021], support vector machines (SVM) model, a decision trees model, and a neural network model).
The claimed invention and Le are from the analogous art of neural networks.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Le to have combined Liu and Le.
The motivation to combine Liu and Le is to improve search results by using inverted indexes.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the inverted indexes of Le in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Le.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zeng, Le and Riezler.

Regarding claim 16, Liu in view of Zeng and Le teaches parent claim 15.
Liu in view of Zeng and Le does not expressly disclose:
determining, by a related search collector, the parallel corpus of query pairs based on one or more query logs, wherein the related search collector executes using one or more computer systems; and
wherein at least one query pair, of the parallel corpus of query pairs, includes a query determined by the related search collector to be a reformulation occurrence of another query.
However, Riezler teaches:
determining, by a related search collector, the parallel corpus of query pairs based on one or more query logs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), wherein the related search collector executes using one or more computer systems (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs); and
wherein at least one query pair, of the parallel corpus of query pairs (Riezler Paragraph [0048], query-snippet pair 320 derived from the log 310 is added to the parallel corpus of query-snippet pairs), includes a query determined by the related search collector to be a reformulation occurrence of another query (Riezler Paragraph [0069], search query is reformulated so that the word being expanded).
The claimed invention and Riezler are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Riezler to have combined Liu and Riezler.
The motivation to combine Liu and Riezler is to improve search results by looking at reformulations.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the reformulations of Riezler in order to obtain the predictable result of improving search results.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Riezler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164